                 Case:4:16-cv-03396-YGR
                 Case  19-16964, 10/04/2019, ID: 11454137,
                                          Document         DktEntry:
                                                     373 Filed       1-1, Page
                                                               10/04/19   Page11of
                                                                                 of33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                            October 04, 2019


       No.:                     19-16964
       D.C. No.:                4:16-cv-03396-YGR
       Short Title:             Sandra McMillion, et al v. Rash Curtis & Associates


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case:4:16-cv-03396-YGR
        Case  19-16964, 10/04/2019, ID: 11454137,
                                 Document         DktEntry:
                                            373 Filed       1-1, Page
                                                      10/04/19   Page22of
                                                                        of33




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      OCT 04 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 SANDRA MCMILLION; JESSICA                      No. 19-16964
 ADEKOYA; IGNACIO PEREZ, on
 Behalf of Themselves and all Others
                                                D.C. No. 4:16-cv-03396-YGR
 Similarly Situated,
                                                U.S. District Court for Northern
               Plaintiffs - Appellees,          California, Oakland

   v.                                           TIME SCHEDULE ORDER

 RASH CURTIS & ASSOCIATES,

               Defendant - Appellant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Fri., October 11, 2019        Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Mon., November 4, 2019        Transcript shall be ordered.
Mon., December 2, 2019        Transcript shall be filed by court reporter.
Mon., January 13, 2020        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
       Case:4:16-cv-03396-YGR
       Case  19-16964, 10/04/2019, ID: 11454137,
                                Document         DktEntry:
                                           373 Filed       1-1, Page
                                                     10/04/19   Page33of
                                                                       of33

Mon., February 10, 2020     Appellee's answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
